Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 1 of 67
Case Details - District of Columbia Superior Court           https://eaccess.dccourts.gov/eaccess/search.page.3?x=9xjoInytnTB*...
                             Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 2 of 67

         2020 CA 001956 B KALBIAN HAGERTY LLP Vs. WELLS FARGO,
         N.A. et al KAH

           Case Type:
           Civil II
           Case Status:
           Open
           File Date:
           03/19/2020
           Action:
           Complaint for Negligence Filed
           Status Date:
           03/19/2020
           Next Event:
           07/10/2020




1 of 3                                                                                                      4/27/2020, 11:08 AM
Case Details - District of Columbia Superior Court           https://eaccess.dccourts.gov/eaccess/search.page.3?x=9xjoInytnTB*...
                             Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 3 of 67




2 of 3                                                                                                      4/27/2020, 11:08 AM
Case Details - District of Columbia Superior Court           https://eaccess.dccourts.gov/eaccess/search.page.3?x=9xjoInytnTB*...
                             Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 4 of 67




3 of 3                                                                                                      4/27/2020, 11:08 AM
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 5 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 6 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 7 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 8 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 9 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 10 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 11 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 12 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 13 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 14 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 15 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 16 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 17 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 18 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 19 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 20 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 21 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 22 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 23 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 24 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 25 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 26 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 27 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 28 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 29 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 30 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 31 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 32 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 33 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 34 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 35 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 36 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 37 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 38 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 39 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 40 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 41 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 42 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 43 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 44 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 45 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 46 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 47 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 48 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 49 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 50 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 51 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 52 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 53 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 54 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 55 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 56 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 57 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 58 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 59 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 60 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 61 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 62 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 63 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 64 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 65 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 66 of 67
Case 1:20-cv-01091 Document 1-1 Filed 04/27/20 Page 67 of 67
